DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  3, 5-9, 11-14 and 16-19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3; line 15-17 and Claim 16; line 17-19 recite the limitations "connection between the antenna and wiring line" and "the connections among the antenna, wiring line and electrode".  										Claim 9; line 13 and Claim 17; line 15 recite the limitation "the connection between the wiring line and electrode" in line 13. 							There is insufficient antecedent basis for these limitations in the claims.
Claim 19 recited in step (2-B) includes a step of processing the first coating film into a pattern corresponding to a wiring line by photolithography. As applicant mentioned in the Remarks that support for new claim 19 is found in original claim 5, as well as paragraphs [0185-0187], however original claim 5 recited in step (2-B) includes second coating film into a pattern corresponding to a wiring line by photolithography. Therefore from these contradictories between the claim language of method step and specification; paragraphs [0185-0187], it is unclear how the wiring line is patterned, whether from the first coating film or second coating film. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gotoh, US 2001/0037895, in view of Abe, US 2003/0098496.
Regarding claim 3, Gotoh discloses; a method for producing an antenna substrate with a wiring line and electrode, comprising the steps of: 				(1) forming a coating film using a photosensitive paste (Fig. 1A; 12, Fig 1D; #3, Fig. 2A; 22, Fig. 2E:#13, Fig.16 and ¶ 0129) containing a conductive material (¶ 0058; gold, silver) and a photosensitive organic component (¶ 0058; alkaline binder) on an insulating substrate (Fig. 1A; 10, Fig. 2A; 20, Fig.16; 180 and ¶ 0129);			(2-A) processing the coating film into a pattern corresponding to an antenna (Fig.16; 181and ¶ 0128, 0129) by photolithography (Fig 1D; #5, Fig. 2E:#15, Fig.16; and ¶ 0129; photolithography);											(2-B) processing the coating film into a pattern corresponding to a wiring line or steps (2-A), (2-B), and (2-C) are performed at the same time in a batch manner such that the connections among the antenna, wiring line and electrode are continuous. 												Gotoh substantially discloses the invention of method steps for producing an antenna patch having gap forming electrode conductor with photosensitive conductive paste by photolithography but is silent about the connection between the antenna and wiring line is continuous. However Abe teaches that an antenna and an integrated circuit being connected to the antenna. The antenna formed by a printing method or by a photolithography method in the same step of forming a wiring in the integrated circuit (Fig 1A; 102,108 and ¶ 0049).									It would have been obvious to one with ordinary skill in the art before the . 

Claims 5-9, 11-12, 14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh, US 2001/0037895, in view of Abe, US 2003/0098496 and further in view of Sugiyama, US 2003/0098496.
Regarding claims 5,  6 and 14, Gotoh discloses in claim 5; step (1) includes the following steps (1-A) and (1-B):										(1-A) forming a first coating film using a first photosensitive paste (Fig. 1A; 12, Fig 1D; #3, Fig. 2A; 22, Fig. 2E:#13, Fig.16 and ¶ 0129) containing a conductive material (¶ 0058; gold, silver) and a photosensitive organic component (¶ 0058; alkaline binder) on an insulating substrate (Fig. 1A; 10, Fig. 2A; 20, Fig.16; 180 and ¶ 0129); and												(1-B) forming a coating film using a photosensitive paste (Fig. 1A; 12, Fig 1D; #3, Fig. 2A; 22, Fig. 2E:#13, Fig.16 and ¶ 0129) containing a conductive material (¶ 0058; gold, silver) and a photosensitive organic component on the insulating substrate;			step (2-A) is a step of processing the first coating film into a pattern corresponding to an antenna (Fig.16; 181and ¶ 0128, 0129) by photolithography(Fig 1D; #5, Fig. 2E:#15, Fig.16; and ¶ 0129; photolithography);					step (2-B) includes a step of processing the coating film into a pattern corresponding to a wiring line (Fig.16; 182 and ¶ 0128, 0129; electrode conductor 
Regarding claim 7, Gotoh discloses; the antenna has a thickness of 1 to 10 µm   (¶ 0102; after sintering conductive paste is 7 µm).						Gotoh substantially discloses the invention with method steps of photolithography of photosensitive paste but is silent about the wiring line and the electrode each have a thickness of 0.05 to 1.0 µm. 									However Sugiyama shows that in a similar method steps of photolithography of photosensitive paste the electrode thickness of the coil pattern 12 is preferably in the range of, for example, about 8 µm to about 12 µm (¶ 0023). Note; a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close- MPEP 2144.05.							It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Gotoh by providing the wiring line and the electrode each have a thickness of 0.05 to 1.0 µm, as taught by Sugiyama, to provide a much smaller inductor in which the degradation of Q characteristics is prevented, and a method for adjusting the inductance value of such a novel inductor (¶ 0008). 
Regarding claim 8, Gotoh discloses; in step (1-B), the coating film is formed by any one of a dispenser coating method (¶ 0008; screen printing), an inkjet coating method, and an electrostatic coating method.
Regarding claims 9, 11 and 12, Gotoh discloses in claim 9; a method for producing an antenna substrate with wiring line and electrode, comprising the steps of: 		(1-P) forming a coating film using a photosensitive paste (Fig. 1A; 12, Fig 1D; #3, Fig. 2A; 22, Fig. 2E:#13, Fig.16 and ¶ 0129) containing a conductive material (¶ 0058; gold, silver) and a photosensitive organic component (¶ 0058; alkaline binder) on an insulating substrate (Fig. 1A; 10, Fig. 2A; 20, Fig.16; 180 and ¶ 0129);				(2-P-B) processing the coating film into a pattern corresponding to a wiring line (Fig.16; 182 and ¶ 0128, 0129; electrode conductor section has inherent wiring line) by photolithography;											(2-P-C) processing the coating film into a pattern-corresponding to an electrode (Fig.16; 182 and ¶ 0128, 0129) by photolithography;							(3-P-B) curing (Fig 1D; #6, Fig. 2E:#16 and ¶ 0055; sintered at 850º C) the pattern corresponding to a wiring line into a wiring line; and						(3-P-C) curing (Fig 1D; #6, Fig. 2E:#16 and ¶ 0055; sintered at 850º C) the pattern corresponding to an electrode into an electrode, 					steps (2-P-B) and (2-P-C) are performed at the same time (Fig.16; 182 and ¶ 0128, 0129; electrode conductor section has inherent wiring line, therefore electrode and wiring line disposed concurrently) in a batch manner (Fig 17; 1 is formed in batch manner) such that the connection between the wiring line and electrode is continuous (Fig.16; 182 and ¶ 0128, 0129; electrode conductor section has inherent wiring line).	
Regarding claim 16, Gotoh discloses; a method for producing an RFID element, comprising the steps of: 										(1) forming a coating film using a photosensitive paste (Fig. 1A; 12, Fig 1D; #3, or steps (2-A), (2-B), and (2-C) are performed at the same time in a batch manner such that the connections among the antenna, wiring line and electrode are continuous. 											Gotoh substantially discloses the invention of method steps for producing an 
Regarding claim 17, Gotoh discloses; a method for producing an antenna substrate with wiring line and electrode, comprising the steps of: 				(1-P) forming a coating film using a photosensitive paste (Fig. 1A; 12, Fig 1D; #3, Fig. 2A; 22, Fig. 2E:#13, Fig.16 and ¶ 0129) containing a conductive material (¶ 0058; gold, silver) and a photosensitive organic component (¶ 0058; alkaline binder) on an insulating substrate (Fig. 1A; 10, Fig. 2A; 20, Fig.16; 180 and ¶ 0129);				(2-P-B) processing the coating film into a pattern corresponding to a wiring line (Fig.16; 182 and ¶ 0128, 0129; electrode conductor section has inherent wiring line) by photolithography;											(2-P-C) processing the coating film into a pattern-corresponding to an electrode (Fig.16; 182 and ¶ 0128, 0129) by photolithography;							(3-P-B) curing (Fig 1D; #6, Fig. 2E:#16 and ¶ 0055; sintered at 850º C) the pattern corresponding to a wiring line into a wiring line; and						(3-P-C) curing (Fig 1D; #6, Fig. 2E:#16 and ¶ 0055; sintered at 850º C) the pattern corresponding to an electrode into an electrode, 					steps (2-P-B) and (2-P-C) are performed at the same time (Fig.16; 182 and ¶ 0128, 0129; electrode conductor section has inherent wiring line, therefore electrode and wiring line disposed concurrently) in a batch manner (Fig 17; 1 is formed in batch manner) such that the connection between the wiring line and electrode is continuous (Fig.16; 182 and ¶ 0128, 0129; electrode conductor section has inherent wiring line).														Gotoh substantially discloses the invention with method steps of photolithography of photosensitive paste but is silent about having an antenna thereon and (4-S) forming 
Regarding claim 19, Gotoh discloses; step (1) includes the following steps (1-A) and (1-B):												(1-A) forming a first coating film using a first photosensitive paste (Fig. 1A; 12, Fig 1D; #3, Fig. 2A; 22, Fig. 2E:#13, Fig.16 and ¶ 0129) containing a conductive material (¶ 0058; gold, silver) and a photosensitive organic component (¶ 0058; alkaline binder) on an insulating substrate (Fig. 1A; 10, Fig. 2A; 20, Fig.16; 180 and ¶ 0129); and												(1-B) forming a coating film using a photosensitive paste (Fig. 1A; 12, Fig 1D; #3, Fig. 2A; 22, Fig. 2E:#13, Fig.16 and ¶ 0129) containing a conductive material (¶ 0058; . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gotoh, US 2001/0037895, in view of Abe, US 2003/0098496 and further in view of Nakamura, US 20060046476.
Regarding claim 13, Gotoh substantially discloses the invention with method steps of photolithography of photosensitive paste but is silent about the photosensitive organic component contains a compound having a urethane group.					However Nakamura shows that the photosensitive material, a resin material having photosensitivity, such as epoxy resin, acrylic resin, phenol resin, novolac resin, melamine resin, and urethane resin is used (¶ 0122).							It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Gotoh by providing the photosensitive organic component with a compound having a urethane group, as taught by Nakamura, to provide a method for manufacturing a semiconductor device which can reduce the cost with a small number of steps and by reducing a material (¶ 0008).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gotoh, US 2001/0037895, in view of Abe, US 2003/0098496 and further in view of Sugiyama, US 2003/0098496 as applied to claim 16 above and further in view of Morikawa, US 7116273.
Regarding claim 18, Gotoh substantially discloses the invention with method steps of photolithography of photosensitive paste but is silent about step (4-S) that includes a step of applying a solution containing carbon nanotubes. However Morikawa . 

Response to Arguments
Applicant’s arguments with respect to claim 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument that while Gotoh '895 may disclose or suggest each method step separately, Gotoh '895 fails to disclose or suggest performing steps (i) and (ii) at the same time in a batch manner such that the connection between the antenna and wiring line is continuous. However new 103 rejection with Gotoh in view of Abe has been applied, please see the rejection above.
In response to applicant's argument that Gotoh '895 fails to provide a basis for a person of ordinary skill in the art to perform steps (i) and (ii) at the same time in a batch manner so as to form a continuous connection. Further still, Gotoh'895 fails to recognize In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729